DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
Response to Amendment
Applicant filed an IDS with the RCE dated 02/01/2022. Consideration of the IDS resulted in reconsideration of the Notice of Allowance dated 01/19/2022 and the allowability of the claims has been withdrawn.
Claim Objections
Claims 17 and 28 use the language “MR.SA” which should read “MRSA”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19, 22, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the patient" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “a present environment” in both lines 6 and 17. It is unclear if these are the same “present environments” or different environments. For the purpose of compact prosecution, these environments are being considered the same environments. Claims 18, 19, and 22 are also rejected based on their dependencies on Claim 17.
Claim 28 recites the limitation “a present environment” in both lines 9 and 19-20. It is unclear if these are the same “present environments” or different environments. For the purpose of compact prosecution, these environments are being considered the same environments. Claims 29 and 30 are also rejected based on their dependencies on Claim 28.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 8, 9, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Huckfeldt et al (US 2011/0262558) in view of Health Research & Educational Trust (Hand Hygiene Project…, 2010).
Regarding Claim 1, Huckfeldt discloses a method for reducing the spread of infectious agents among mammals, including MRSA, VRE, and CRE, when transferring mammals between environments (¶ [0003, 0028, 0064]; by preventing infections on one user, the spread of infections from one environment to another is also prevented), by topically bathing the mammal’s skin tissue, the skin tissue comprising the stratum corneum outermost layer and having a barrier function (¶ [0005, 0028-0029; applying the liquid to an individual’s skin can be considered bathing), with a non-antibiotic, zwitterionic, mildly acidic, antiseptic solution to support the barrier function of the 
a. bathing the mammal’s skin with a topically applied antiseptic solution (¶ [0005, 0028-0029; applying the liquid to an individual’s skin can be considered bathing) that is non-antibiotic (¶ [0062] indicates that Theraworx® is used as the advanced hand sanitizer solution; ¶ [0022, 0082] of the instant specification indicates that Theraworx® is an example solution for carrying out the claimed methods and so therefore Theraworx® will be non-antibiotic) 
and zwitterionic (¶ [0017, 0063], betaine is a zwitterionic surfactant and is used in Theraworx®), 
has a pH of from about 4.0 to 6.5 (while ¶ [0013, 0036] indicates the pH is from 5-7, since Theraworx® is used as the antiseptic in both the art and the instant specification, the pH will be within the claimed range), 
does not require rinsing (¶ [0017] indicates the composition allows for single stage cleansing and does not require washing or rinsing), 
and has properties of supporting the barrier function of the stratum corneum tissue (¶ [0062] indicates that Theraworx® is used as the advanced hand sanitizer solution; ¶ [0022, 0082] of the instant specification indicates that Theraworx® is an example solution for carrying out the claimed methods and so therefore Theraworx® will support the barrier function of the stratum corneum), 

at least one anti-inflammatory agent (¶ [0020, 0063]; aloe is an anti-inflammatory agent as stated in ¶ [0053] of the instant specification),
 at least one non-foaming agent (¶ [0020, 0063]; dimethicone is an anti-foaming agent as indicated in ¶ [0053] of the instant specification), 
at least one cell growth promoting agent (¶ [0020, 0042, 0058, 0063]; allantoin is a cell growth promoting agent), 
at least one fast acting antimicrobial agent (¶ [0045, 0058, 0063];  colloidal silver is a fast-acting antimicrobial as indicated in ¶ [0056] of the instant specification),
and at least one different ingredient selected from the group consisting of immune system enhancing agents (¶ [0020, 0043, 0058, 0062-0063]), absorption facilitating agents (¶ [0020, 0048, 0058, 0062-0063]), humectants and emollients (¶ [0020, 0049, 0058, 0062-0063]), free radical scavenging agents (¶ [0020, 0050, 0058, 0062-0063]), and healing promoting agents (¶ [0020, 0055, 0058, 0062-0063]);
b. repeating step (a) to reduce the opportunity for infection (¶ [0040]; the low irritation of the solution allows for single stage cleansing without intervening washes which indicates that washes in between cleanses are not required, indicating that repeated cleansing is desired in at least some situations); whereby the mammal is decolonized of infectious agents and the risk of transmission is reduced (¶ [0003, 0028, 0064]; by preventing infections on one user, the spread of infections from one environment to another is also prevented).

 Health Research & Educational Trust teaches a hand sanitizing protocol for use in healthcare, thus being in the same field of endeavor of heath care hand hygiene methods, which calls for bathing the mammal’s skin prior to moving the mammal from a present environment to a different environment (pg. 4 lines 13-15, pg. 13 lines 7-15; hand hygiene is defined as cleaning hands with an alcohol-based foam sanitizer upon entry and exit of a patient care area, and providers pause in the doorway before entering the room to sanitize; therefore, the healthcare worker is bathing their own hands prior to moving themselves from a hallway to a patient care room). Health Research & Educational Trust also teaches repeating the hand sanitizing every 3-12 hours to reduce the opportunity for infection (pg. 6 lines 21-26; nurses cross the threshold of a room multiple times in an 8-12 hour shift, indicating the sanitizing step will be repeated within the 3-12 hour window). Hand hygiene of healthcare workers is important to reduce healthcare-associated infections that are transmitted by healthcare workers (pg. 3 lines 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using the solution of Huckfeldt to include bathing the mammal’s skin prior to moving the mammal from a present environment to a different environment with the same facility, and repeating the step every 3 to 12 hours, as taught by Health Research & Educational Trust, to reduce 
Regarding Claim 2, Huckfeldt further discloses the solution of subpart (a) comprises citrus-based antimicrobial stabilizers (¶ [0020, 0046, 0058, 0062-0063]), zwitterionic surfactants with quaternary ammonium ions (¶ [0017, 0045, 0058, 0063]; betaine is a zwitterionic surfactant), and colloidal silver (¶ [0045, 0058, 0063]).
Regarding Claim 3, Huckfeldt further discloses the solution of subpart (a) has a pH of from about 4.4 to 5.5 (while ¶ [0013, 0036] indicates the pH is from 5-7, since Theraworx® is used as the antiseptic in both the art and the instant specification, the pH will be within the claimed range).
Regarding Claims 5 and 6, Huckfeldt is silent whether step (a) is repeated about every 4 to 8 hours, or about every 6 to 8 hours.
Health Research & Educational Trust teaches repeating the hand sanitizing every 4-8 hours, or every 6-8 hours to reduce the opportunity for infection (pg. 6 lines 21-26; nurses cross the threshold of a room multiple times in an 8-12 hour shift, indicating the sanitizing step will be repeated within the 4-8 and 6-8 hour window). Hand hygiene of healthcare workers is important to reduce healthcare-associated infections that are transmitted by healthcare workers (pg. 3 lines 5-7).
Therefore, it would have been obvious to modify the method of using the solution of Huckfeldt to include repeating the step every 4-8 or 6-8 hours, as taught by Health Research & Educational Trust, to reduce the incidence of healthcare-associated infections that are transmitted by healthcare workers (as motivated by Health Research & Educational Trust pg. 3 lines 5-7).
Claim 8, Huckfeldt is silent whether the present environment is a room within a facility and the different environment is another room in the same facility.
Health Research & Educational Trust teaches a hand sanitizing protocol for use in healthcare, thus being in the same field of endeavor of heath care hand hygiene methods, which calls for bathing the mammal’s skin prior to moving the mammal from a present environment which is a room within a facility to a different environment which is another room in the same facility (pg. 4 lines 13-15; hand hygiene is defined as cleaning hands with an alcohol-based foam sanitizer upon entry and exit of a patient care area; therefore, the healthcare worker is bathing their own hands prior to moving themselves from a patient care room to another area such as a hallway or another room or unit). Hand hygiene of healthcare workers is important to reduce healthcare-associated infections that are transmitted by healthcare workers (pg. 3 lines 5-7).
Therefore, it would have been obvious to modify the method of using the solution of Huckfeldt to include bathing the mammal’s skin prior to moving the mammal from one room within a facility to a different room in the same facility as taught by Health Research & Educational Trust, to reduce the incidence of healthcare-associated infections that are transmitted by healthcare workers (as motivated by Health Research & Educational Trust pg. 3 lines 5-7).
Regarding Claim 9, Huckfeldt is silent whether the present environment and the different environment may be in the same or a different facility and are selected from the group consisting of hospitals, nursing homes, skilled care facilities, and rehabilitation centers.

Therefore, it would have been obvious to modify the method of using the solution of Huckfeldt to include bathing the mammal’s skin prior to moving the mammal from one room within a facility to a different room in the same facility, wherein the facility is a hospital, as taught by Health Research & Educational Trust, to reduce the incidence of healthcare-associated infections that are transmitted by healthcare workers (as motivated by Health Research & Educational Trust pg. 3 lines 5-7).
Regarding Claim 21, Huckfeldt further discloses the skin tissue further comprises wounds (¶ [0030]).
Regarding Claim 23, Huckfeldt discloses a method for reducing the spread of infectious agents (¶ [0003, 0028, 0064]; by preventing infections on one user, the spread of infections from one environment to another is also prevented) by topically applying a non-antibiotic, zwitterionic, mildly acidic, antiseptic solution to the mammal’s 
a. topically applying to the mammal’s skin an antiseptic solution (¶ [0005, 0028-0029; applying the liquid to an individual’s skin can be considered bathing) that is non-antibiotic (¶ [0062] indicates that Theraworx® is used as the advanced hand sanitizer solution; ¶ [0022, 0082] of the instant specification indicates that Theraworx® is an example solution for carrying out the claimed methods and so therefore Theraworx® will be non-antibiotic) 
and zwitterionic (¶ [0017, 0063], betaine is a zwitterionic surfactant and is used in Theraworx®), 
has a pH of from about 4.0 to 6.5 (while ¶ [0013, 0036] indicates the pH is from 5-7, since Theraworx® is used as the antiseptic in both the art and the instant specification, the pH will be within the claimed range), 
does not require rinsing (¶ [0017] indicates the composition allows for single stage cleansing and does not require washing or rinsing), 
and has properties of supporting the barrier function of the stratum corneum tissue (¶ [0062] indicates that Theraworx® is used as the advanced hand sanitizer solution; ¶ [0022, 0082] of the instant specification indicates that Theraworx® is an example solution for carrying out the claimed methods and so therefore Theraworx® will support the barrier function of the stratum corneum), 

at least one anti-inflammatory agent (¶ [0020, 0063]; aloe is an anti-inflammatory agent as stated in ¶ [0053] of the instant specification),
 at least one non-foaming agent (¶ [0020, 0063]; dimethicone is an anti-foaming agent as indicated in ¶ [0053] of the instant specification), 
at least one cell growth promoting agent (¶ [0020, 0042, 0058, 0063]; allantoin is a cell growth promoting agent), 
at least one fast acting antimicrobial agent (¶ [0045, 0058, 0063];  colloidal silver is a fast-acting antimicrobial as indicated in ¶ [0056] of the instant specification),
and at least one different ingredient selected from the group consisting of immune system enhancing agents (¶ [0020, 0043, 0058, 0062-0063]), absorption facilitating agents (¶ [0020, 0048, 0058, 0062-0063]), humectants and emollients (¶ [0020, 0049, 0058, 0062-0063]), free radical scavenging agents (¶ [0020, 0050, 0058, 0062-0063]), and healing promoting agents (¶ [0020, 0055, 0058, 0062-0063]);
b. repeating step (a) to reduce the opportunity for infection (¶ [0040]; the low irritation of the solution allows for single stage cleansing without intervening washes which indicates that washes in between cleanses are not required, indicating that repeated cleansing is desired in at least some situations); whereby the mammal is decolonized of infectious agents (¶ [0003, 0028, 0064]).
Huckfeldt is silent regarding repeating the step every 3 to 12 hours to reduce the opportunity for infection.

Therefore, it would have been obvious to modify the method of using the solution of Huckfeldt to include repeating the step every 3 to 12 hours, as taught by Health Research & Educational Trust, to reduce the incidence of healthcare-associated infections that are transmitted by healthcare workers (as motivated by Health Research & Educational Trust pg. 3 lines 5-7).
Regarding Claim 25, Huckfeldt further discloses the solution of subpart (a) comprises citrus-based antimicrobial stabilizers (¶ [0020, 0046, 0058, 0062-0063]), zwitterionic surfactants with quaternary ammonium ions (¶ [0017, 0045, 0058, 0063]; betaine is a zwitterionic surfactant), and colloidal silver (¶ [0045, 0058, 0063]).
Claims 7, 10-19, 22, 23, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Huckfeldt et al (US 2011/0262558) in view of Health Research & Educational Trust (Hand Hygiene Project…, 2010), further in view of McDonald (Best Practices for Hand Hygiene, 2012).
Regarding Claims 7 and 14, Huckfeldt/Health Research & Educational Trust is silent whether step (a) or step (c) is repeated after each incidence of incontinence or other contamination, whereby the mammal is decolonized of infectious agents and the risk of transmission is reduced.
McDonald teaches a method of using hand hygiene in a healthcare setting, thus being in the same field of endeavor, where the healthcare provider performs hand hygiene after care involving contact with body fluids and excretions of a patient (pg. 25, hygiene indication D). This prevents any microbes from the patient’s excretions or body fluids from spreading to the healthcare provider or other portions of the healthcare facility.
Therefore, it would have been obvious to modify the method of Huckfeldt/Heath Research & Educational Trust to include repeating either step (a) or (c) after each incidence of incontinence or other contamination, whereby the mammal is decolonized of infectious agents and the risk of transmission is reduced (as taught by McDonald, pg. 25 hygiene indication D). This prevents any microbes from the patient’s excretions or body fluids from spreading to the healthcare provider or other portions of the healthcare facility.
Regarding Claim 10, Huckfeldt/Health Research & Educational Trust is silent regarding bathing the mammal’s skin with the solution of step (a) in the different environment after moving the mammal from the present environment.

Therefore, it would have been obvious to modify the method of Huckfeldt/Health Research & Educational Trust to include bathing the mammal’s skin with the solution of step (a) in the different environment after moving the mammal from the present environment, as taught by McDonald who instructs healthcare providers to use hand hygiene after coming into contact with a contaminated body site before moving to a different body site of the patient. This helps prevent the spread of microbes from one part of the patient to another, and also prevents the spread of microbes from the patient to the healthcare provider and from there to other parts of the healthcare facility.
Regarding Claims 11-13, Huckfeldt/Health Research & Educational Trust is silent regarding repeating step (c) as needed to reduce the opportunity for infection, repeating step (c) about every 4 to 8 hours or about every 6 to 8 hours.
McDonald teaches a method of using hand hygiene in a healthcare setting, where the healthcare provider performs hand hygiene in the different environment after moving from the present environment (pg. 25, hygiene indications B-G would result in hand hygiene occurring in the patient’s room after entering). Hand hygiene after contact 
Therefore, it would have been obvious to modify the method of Huckfeldt/Health Research & Educational Trust to include repeating step (c) as needed, every 4-8 hours, and every 6-8 hours as taught by McDonald instructing nurses to use hand hygiene after contacting a contaminated body site of the patient before moving to another body site. This helps prevent the spread of microbes from one part of the patient to another, and also prevents the spread of microbes from the patient to the healthcare provider and from there to other parts of the healthcare facility.
Regarding Claim 15, Huckfeldt is silent whether the present environment is a room within a facility and the different environment is another room in the same facility.
Health Research & Educational Trust teaches a hand sanitizing protocol for use in healthcare, thus being in the same field of endeavor of heath care hand hygiene methods, which calls for bathing the mammal’s skin prior to moving the mammal from a present environment which is a room within a facility to a different environment which is another room in the same facility (pg. 4 lines 13-15; hand hygiene is defined as cleaning hands with an alcohol-based foam sanitizer upon entry and exit of a patient care area; therefore, the healthcare worker is bathing their own hands prior to moving themselves from a patient care room to another area such as a hallway or another room or unit). 
Therefore, it would have been obvious to modify the method of using the solution of Huckfeldt to include bathing the mammal’s skin prior to moving the mammal from one room within a facility to a different room in the same facility as taught by Health Research & Educational Trust, to reduce the incidence of healthcare-associated infections that are transmitted by healthcare workers (as motivated by Health Research & Educational Trust pg. 3 lines 5-7).
Regarding Claim 16, Huckfeldt is silent whether the present environment and the different environment may be in the same or a different facility and are selected from the group consisting of hospitals, nursing homes, skilled care facilities, and rehabilitation centers.
Health Research & Educational Trust teaches a hand sanitizing protocol for use in healthcare, thus being in the same field of endeavor of heath care hand hygiene methods, which calls for bathing the mammal’s skin prior to moving the mammal from a present environment which is a room within a facility to a different environment which is another room in the same facility (pg. 4 lines 13-15; hand hygiene is defined as cleaning hands with an alcohol-based foam sanitizer upon entry and exit of a patient care area; therefore, the healthcare worker is bathing their own hands prior to moving themselves from a patient care room to another area such as a hallway or another room or unit), where the facility can be a hospital (pg. 3 lines 1-12). Hand hygiene of healthcare workers is important to reduce healthcare-associated infections that are transmitted by healthcare workers (pg. 3 lines 5-7).

Regarding Claim 17, Huckfeldt discloses a method for reducing the spread of infectious agents among mammals, including MRSA, VRE, and CRE, when transferring mammals between environments (¶ [0003, 0028, 0064]; by preventing infections on one user, the spread of infections from one environment to another is also prevented), by topically bathing the mammal’s skin tissue, the skin tissue comprising the stratum corneum outermost layer and having a barrier function (¶ [0005, 0028-0029; applying the liquid to an individual’s skin can be considered bathing), with a non-antibiotic, zwitterionic, mildly acidic, antiseptic solution to support the barrier function of the stratum corneum (¶ [0062] indicates that Theraworx® is used as the advanced hand sanitizer solution; ¶ [0022, 0082] of the instant specification indicates that Theraworx® is an example solution for carrying out the claimed methods and so therefore Theraworx® will have the claimed properties), the method comprising the steps of:
a. bathing the mammal’s skin with a topically applied antiseptic solution (¶ [0005, 0028-0029; applying the liquid to an individual’s skin can be considered bathing) that is non-antibiotic (¶ [0062] indicates that Theraworx® is used as the advanced hand sanitizer solution; ¶ [0022, 0082] of the instant specification indicates that Theraworx® 
and zwitterionic (¶ [0017, 0063], betaine is a zwitterionic surfactant and is used in Theraworx®), 
has a pH of from about 4.0 to 5.5 (while ¶ [0013, 0036] indicates the pH is from 5-7, since Theraworx® is used as the antiseptic in both the art and the instant specification, the pH will be within the claimed range), 
and has properties of supporting the barrier function of the stratum corneum tissue (¶ [0062] indicates that Theraworx® is used as the advanced hand sanitizer solution; ¶ [0022, 0082] of the instant specification indicates that Theraworx® is an example solution for carrying out the claimed methods and so therefore Theraworx® will support the barrier function of the stratum corneum), 
wherein the solution of subpart (a) is an aqueous composition (¶ [0058]) comprising at least one surfactant (¶ [0040, 0058, 0063]), 
at least one anti-inflammatory agent (¶ [0020, 0063]; aloe is an anti-inflammatory agent as stated in ¶ [0053] of the instant specification),
 at least one non-foaming agent (¶ [0020, 0063]; dimethicone is an anti-foaming agent as indicated in ¶ [0053] of the instant specification), 
at least one cell growth promoting agent (¶ [0020, 0042, 0058, 0063]; allantoin is a cell growth promoting agent), 
at least one fast acting antimicrobial agent (¶ [0045, 0058, 0063];  colloidal silver is a fast-acting antimicrobial as indicated in ¶ [0056] of the instant specification),

b. repeating step (a) to reduce the opportunity for infection (¶ [0040]; the low irritation of the solution allows for single stage cleansing without intervening washes which indicates that washes in between cleanses are not required, indicating that repeated cleansing is desired in at least some situations); whereby the mammal is decolonized of infectious agents and the risk of transmission is reduced (¶ [0003, 0028, 0064]; by preventing infections on one user, the spread of infections from one environment to another is also prevented).
Huckfeldt is silent regarding bathing the mammal’s skin prior to moving the mammal from a present environment to a different environment within the same or a different facility, repeating step (a) every 4 to 8 hours to reduce the opportunity for infection, bathing the mammal’s skin in the different environment after moving the patient from a present environment with the solution of step (a), repeating step (c) about every 4 to 8 hours to reduce the opportunity for infection; repeating steps (a) and (c) after each incidence of incontinence or other contamination, whereby the mammal is decolonized of infectious agents and the risk of transmission is reduced.
 Health Research & Educational Trust teaches a hand sanitizing protocol for use in healthcare, thus being in the same field of endeavor of heath care hand hygiene methods, which calls for bathing the mammal’s skin prior to moving the mammal from a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using the solution of Huckfeldt to include bathing the mammal’s skin prior to moving the mammal from a present environment to a different environment with the same facility, and repeating the step every 4-8 hours, as taught by Health Research & Educational Trust, to reduce the incidence of healthcare-associated infections that are transmitted by healthcare workers (as motivated by Health Research & Educational Trust pg. 3 lines 5-7).
Huckfeldt/Heath Research & Educational Trust is silent regarding bathing the mammal’s skin in the different environment after moving the patient from a present environment with the solution of step (a), repeating step (c) about every 4 to 8 hours to reduce the opportunity for infection, and repeating steps (a) and (c) after each incidence 
McDonald teaches a method of using hand hygiene in a healthcare setting, where the healthcare provider performs hand hygiene in the different environment after moving from the present environment (pg. 25, hygiene indications B-G would result in hand hygiene occurring in the patient’s room after entering). Hand hygiene after contact with a contaminated body site, for example, helps prevent the spread of microbes from a contaminated part of the patient’s body to a non-contaminated site, preventing further infection on the patient and also helps to reduce the chance of infection in the healthcare provider and spread to other areas of the facility. Nurses perform many procedures on patients during a shift and by necessity will repeat this step multiple times during a shift, including within the 4-8 or 6-8 hour range. Additionally, McDonald instructs healthcare providers to perform hand hygiene after care involving contact with body fluids and excretions of a patient (pg. 25, hygiene indication D). This prevents any microbes from the patient’s excretions or body fluids from spreading to the healthcare provider or other portions of the healthcare facility.
Therefore, it would have been obvious to modify the method of Huckfeldt/Health Research & Educational Trust to include bathing the mammal’s skin in the different environment after moving the patient from a present environment, repeating that step about every 4 to 8 hours, and repeating the bathing steps after each incidence of incontinence or other contamination, as taught by McDonald instructing nurses to use hand hygiene after contacting a contaminated body site of the patient before moving to another body site. This helps prevent the spread of microbes from one part of the 
Regarding Claim 18, Huckfeldt further discloses the solution of subpart (a) comprises citrus-based antimicrobial stabilizers (¶ [0020, 0046, 0058, 0062-0063]), zwitterionic surfactants with quaternary ammonium ions (¶ [0017, 0045, 0058, 0063]; betaine is a zwitterionic surfactant), and colloidal silver (¶ [0045, 0058, 0063]).
Regarding Claim 19, Huckfeldt further discloses the solution of subpart (a) has a pH of from about 4.4 to 5.5 (while ¶ [0013, 0036] indicates the pH is from 5-7, since Theraworx® is used as the antiseptic in both the art and the instant specification, the pH will be within the claimed range).
Regarding Claim 22, Huckfeldt further discloses the skin tissue further comprises wounds (¶ [0030]).
Regarding Claim 23, Huckfeldt/Health Research & Educational Trust is silent whether the method further comprises topically applying the solution to exterior portions of one or more of catheters and environmental surfaces.
McDonald teaches that cleansing and disinfection of healthcare equipment, supplies, and surfaces in the healthcare environment is important to reduce the spread of infection within a healthcare setting (pg. 14 lines 12-13).
Therefore, it would have been obvious to modify the method of Huckfeldt/Health Research & Educational Trust to include topically applying the solution to environmental surfaces, as taught by McDonald, to disinfect the surfaces and reduce the spread of infection within the healthcare setting (as motivated by McDonald pg. 14 lines 12-13).
Claim 27, Huckfeldt/Heath Research & Educational Trust is silent regarding repeating step (a) about every 4 to 8 hours to about every 6 to 8 hours to reduce the opportunity for infection, and after each incidence of incontinence or other contamination, whereby the mammal is decolonized of infectious agents and the risk of transmission is reduced.
McDonald teaches a method of using hand hygiene in a healthcare setting, where the healthcare provider performs hand hygiene in the different environment after moving from the present environment (pg. 25, hygiene indications B-G would result in hand hygiene occurring in the patient’s room after entering). Hand hygiene after contact with a contaminated body site, for example, helps prevent the spread of microbes from a contaminated part of the patient’s body to a non-contaminated site, preventing further infection on the patient and also helps to reduce the chance of infection in the healthcare provider and spread to other areas of the facility. Nurses perform many procedures on patients during a shift and by necessity will repeat this step multiple times during a shift, including within the 4-8 or 6-8 hour range. Additionally, McDonald instructs healthcare providers to perform hand hygiene after care involving contact with body fluids and excretions of a patient (pg. 25, hygiene indication D). This prevents any microbes from the patient’s excretions or body fluids from spreading to the healthcare provider or other portions of the healthcare facility.
Therefore, it would have been obvious to modify the method of Huckfeldt/Health Research & Educational Trust to include bathing the mammal’s skin in the different environment after moving the patient from a present environment, repeating that step about every 4 to 8 hours, and repeating the bathing steps after each incidence of 
Regarding Claim 28, Huckfeldt discloses a method for reducing the spread of infectious agents among mammals, including MRSA, VRE, and CRE, when transferring mammals between environments (¶ [0003, 0028, 0064]; by preventing infections on one user, the spread of infections from one environment to another is also prevented), by topically bathing the mammal’s skin tissue, the skin tissue comprising the stratum corneum outermost layer and having a barrier function (¶ [0005, 0028-0029; applying the liquid to an individual’s skin can be considered bathing), the skin tissue further comprising wounds (¶ [0030]), with a non-antibiotic, zwitterionic, mildly acidic, antiseptic solution to support the barrier function of the stratum corneum (¶ [0062] indicates that Theraworx® is used as the advanced hand sanitizer solution; ¶ [0022, 0082] of the instant specification indicates that Theraworx® is an example solution for carrying out the claimed methods and so therefore Theraworx® will have the claimed properties), the method comprising the steps of:
a. bathing the mammal’s skin with a topically applied antiseptic solution (¶ [0005, 0028-0029; applying the liquid to an individual’s skin can be considered bathing) that is non-antibiotic (¶ [0062] indicates that Theraworx® is used as the advanced hand sanitizer solution; ¶ [0022, 0082] of the instant specification indicates that Theraworx® 
and zwitterionic (¶ [0017, 0063], betaine is a zwitterionic surfactant and is used in Theraworx®), 
has a pH of from about 4.0 to 5.5 (while ¶ [0013, 0036] indicates the pH is from 5-7, since Theraworx® is used as the antiseptic in both the art and the instant specification, the pH will be within the claimed range), 
and has properties of supporting the barrier function of the stratum corneum tissue (¶ [0062] indicates that Theraworx® is used as the advanced hand sanitizer solution; ¶ [0022, 0082] of the instant specification indicates that Theraworx® is an example solution for carrying out the claimed methods and so therefore Theraworx® will support the barrier function of the stratum corneum), 
wherein the solution of subpart (a) is an aqueous composition (¶ [0058]) comprising at least one surfactant (¶ [0040, 0058, 0063]), 
at least one anti-inflammatory agent (¶ [0020, 0063]; aloe is an anti-inflammatory agent as stated in ¶ [0053] of the instant specification),
 at least one non-foaming agent (¶ [0020, 0063]; dimethicone is an anti-foaming agent as indicated in ¶ [0053] of the instant specification), 
at least one cell growth promoting agent (¶ [0020, 0042, 0058, 0063]; allantoin is a cell growth promoting agent), 
at least one fast acting antimicrobial agent (¶ [0045, 0058, 0063];  colloidal silver is a fast-acting antimicrobial as indicated in ¶ [0056] of the instant specification),

b. repeating step (a) to reduce the opportunity for infection (¶ [0040]; the low irritation of the solution allows for single stage cleansing without intervening washes which indicates that washes in between cleanses are not required, indicating that repeated cleansing is desired in at least some situations); whereby the mammal is decolonized of infectious agents and the risk of transmission is reduced (¶ [0003, 0028, 0064]; by preventing infections on one user, the spread of infections from one environment to another is also prevented).
Huckfeldt is silent regarding bathing the mammal’s skin prior to moving the mammal from a present environment to a different environment within the same or a different facility, and repeating the step every 4 to 8 hours to reduce the opportunity for infection, bathing the mammal’s skin in the different environment after moving the patient from a present environment with the solution of step (a), repeating step (c) about every 4 to 8 hours to reduce the opportunity for infection, and repeating steps (a) and (c) after each incidence of incontinence or other contamination, whereby the mammal is decolonized of infectious agents and the risk of transmission is reduced.
 Health Research & Educational Trust teaches a hand sanitizing protocol for use in healthcare, thus being in the same field of endeavor of heath care hand hygiene methods, which calls for bathing the mammal’s skin prior to moving the mammal from a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using the solution of Huckfeldt to include bathing the mammal’s skin prior to moving the mammal from a present environment to a different environment with the same facility, and repeating the step every 3 to 12 hours, as taught by Health Research & Educational Trust, to reduce the incidence of healthcare-associated infections that are transmitted by healthcare workers (as motivated by Health Research & Educational Trust pg. 3 lines 5-7).
McDonald teaches a method of using hand hygiene in a healthcare setting, where the healthcare provider performs hand hygiene in the different environment after moving from the present environment (pg. 25, hygiene indications B-G would result in hand hygiene occurring in the patient’s room after entering). Hand hygiene after contact with a contaminated body site, for example, helps prevent the spread of microbes from 
Therefore, it would have been obvious to modify the method of Huckfeldt/Health Research & Educational Trust to include bathing the mammal’s skin in the different environment after moving the patient from a present environment, repeating that step about every 4 to 8 hours, and repeating the bathing steps after each incidence of incontinence or other contamination, as taught by McDonald instructing nurses to use hand hygiene after contacting a contaminated body site of the patient before moving to another body site. This helps prevent the spread of microbes from one part of the patient to another, and also prevents the spread of microbes from the patient to the healthcare provider and from there to other parts of the healthcare facility.
Regarding Claim 29, Huckfeldt further discloses the solution of subpart (a) comprises citrus-based antimicrobial stabilizers (¶ [0020, 0046, 0058, 0062-0063]), zwitterionic surfactants with quaternary ammonium ions (¶ [0017, 0045, 0058, 0063]; betaine is a zwitterionic surfactant), and colloidal silver (¶ [0045, 0058, 0063]).
Claim 30, Huckfeldt further discloses the solution of subpart (a) has a pH of from about 4.4 to 5.5 (while ¶ [0013, 0036] indicates the pH is from 5-7, since Theraworx® is used as the antiseptic in both the art and the instant specification, the pH will be within the claimed range).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781